IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,564-01


                         EX PARTE JABARI CAIN CLARK, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 2017-566-C2A IN THE 54TH DISTRICT COURT
                           FROM McLENNAN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). The trial court entered findings of fact and

conclusions of law and recommends that habeas relief be denied. The findings state that trial counsel

supplied an affidavit, but the affidavit is not in the habeas record provided to this Court. The trial

court shall order the District Clerk of McLennan County to supplement the habeas record to this

Court with a copy of the affidavit, which supplement shall be made within thirty days of the date of

this order. This application will be held in abeyance until this supplement is received by this Court.

Filed: July 3, 2019
                 -2-

Do not publish